Case: 4:20-cr-00418-JAR-NAB Doc. #: 17 Filed: 08/24/20 Page: 1 of 5 PageID #: 95




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                      Plaintiff,                    )       No. 4:20-CR-00418-JAR (NAB)
                                                    )
v.                                                  )
                                                    )
JAMES TIMOTHY NORMAN,                               )
TERICA TANEISHA ELLIS, and                          )
WAIEL REBHI YAGHNAM,                                )
                                                    )
                      Defendants.                   )

         GOVERNMENT'S MOTION FOR PRETRIAL DETERMINATION OF
         ADMISSIBILITY OF ARGUABLY SUPPRESSIBLE EVIDENCE AND
            DISCLOSURE OF ARGUABLY SUPPRESSIBLE EVIDENCE
        PURSUANT TO FEDERAL RULE OF CRIMINAL PROCEDURE 12(b)(4)

        COMES NOW the United States of America, by and through its attorneys, Jeffrey B.

Jensen, United States Attorney for the Eastern District of Missouri, and Angie E. Danis and

Gwendolyn E. Carroll, Assistant United States Attorneys for said District, and makes the following

disclosures pursuant to Federal Rule of Criminal Procedure 12(b)(4):

        At trial, the Government intends to use the evidence seized and statements made by the

defendants during the events described below.   This evidence and these statements are more fully

set forth in investigative reports, which will be made available to the defendants and will be

supplemented on an ongoing basis.       In presenting this list of events to the defendants, the

government in no way concedes that the defendants have standing to challenge each and every

event listed.

        The Government has not listed any records obtained by subpoena.    It is the Government’s

position that these events are not subject to suppression. Additionally, the Government has not

                                                1
Case: 4:20-cr-00418-JAR-NAB Doc. #: 17 Filed: 08/24/20 Page: 2 of 5 PageID #: 96




included any evidence it would seek to admit at trial pursuant to Fed. R. Evid. 404(b).   Any such

evidence shall form the basis for written notice in advance of trial in conformity with the Federal

Rules of Evidence and the local rules established by this Court.




                                                2
Case: 4:20-cr-00418-JAR-NAB Doc. #: 17 Filed: 08/24/20 Page: 3 of 5 PageID #: 97




          In connection with this filing, the Government moves for pretrial determination of

admissibility of arguably suppressible evidence.1

         Date                   Event/Item                 Defendant(s)          Witness(es)
    March 22,       State search warrant for records     None                SLMPD Det. Roger
    2016            associated with (314) 240-2958                           Murphey
    May 2, 2016     State search warrant for records     Terica Taneisha     SLMPD Det. Roger
                    associated with (314) 609-4415       Ellis               Murphey
    January 22,     State Search Warrant for             Terica Taneisha     SLMPD Det. David
    2020            location detail records associated   Ellis               Rudolph
                    with (314) 609-4415 (20-070)
    January 22,     State Search Warrant for             Terica Taneisha     SLMPD Det. David
    2020            location detail records associated   Ellis               Rudolph
                    with (662) 408-5151 (20-068)_
    January 22,     State Search Warrant for             James Timothy       SLMPD Det. David
    2020            location detail records associated   Norman              Rudolph
                    with (314) 607-8132 (20-069)
    January 27,     State Search Warrant for             James Timothy       SLMPD Det. David
    2020            location detail records associated   Norman              Rudolph
                    with (209) 822-0081 (20-083)
    January 28,     State Search Warrant for Gmail       Terica Taneisha     SLMPD Det. David
    2020            account tericaellis@gmail.com        Ellis               Rudolph
                    and
                    alexusdagreat25@gmail.com
                    (20-091)
    March 12,       Search Warrant for location          James Timothy       FBI SA Christopher
    2020            detail records associated with       Norman              Faber
                    (573) 263-6102 (4:20 MJ 6079
                    PLC)
    March 12,       Search Warrant for location          None                FBI SA Christopher
    2020            detail records associated with                           Faber
                    (314) 502-7892 (4:20 MJ 6080
                    PLC)
    March 12,       Search Warrant for Instagram         Terica Taneisha     FBI SA Christopher
    2020            accounts “Alexusdagreat” and         Ellis               Faber
                    “dremontgomery” (4:20 MJ
                    6081 PLC)

1
 The listing of a potential witness or witnesses is not meant to be all-inclusive. As the date set for
hearings approaches, the Government may add, substitute or delete witnesses for various reasons.



                                                 3
Case: 4:20-cr-00418-JAR-NAB Doc. #: 17 Filed: 08/24/20 Page: 4 of 5 PageID #: 98




 March 17,        Search warrant for                  Waiel Rebhi         FBI SA Christopher
 2020             wallymillions@yahoo.com email       Yaghnam             Faber
                  account (4:20 MJ 67 DDN)
 March 17,        Search warrant for                  Waiel Rebhi         FBI SA Christopher
 2020             wallybeamin@gmail.com email         Yaghnam             Faber
                  account (4:20 MJ 66 DDN)
 March 24,        Search Warrant for iCloud           James Timothy       FBI SA Christopher
 2020             account j.t.norman@icloud.com       Norman              Faber
                  (4:20 MJ 5068 NAB)
 April 9, 2020    Search warrant for iCloud           Terica Taneisha     FBI SA Christopher
                  account associated with             Ellis               Faber
                  tericaellis@gmail.com (4:20 MJ
                  93 DDN)
 April 17, 2020   Search warrant for location         None                FBI SA Christopher
                  detail information associated                           Faber
                  with (901) 691-3277 (4:20 MJ
                  7130 SPM)
 April 17, 2020   Search warrant for iCloud           James Timothy       FBI SA Christopher
                  account associated with             Norman              Faber
                  tim@thesweetiepies.com (4:20
                  MJ 7129)
 May 6, 2020      Search warrant for the Instagram    James Timothy       FBI SA Christopher
                  account “the_timnorman” (4:20       Norman              Faber
                  MJ 5098 NAB)
 July 16, 2020    Pen Register/Trap-and-Trace         Terica Taneisha     FBI SA Christopher
                  associated with Instagram           Ellis               Faber
                  accounts “Alexusdagreat” and
                  “dabeautytrap” and Facebook
                  account “Terica.ellis” (4:20 MC
                  00497 PLC)
 July 30, 2020    PLW for (901) 246-6378 (4:20        Terica Taneisha     FBI SA Christopher
                  MJ 5141 NAB)                        Ellis               Faber
 August 12,       PLW for (209) 822-0081 (4:20        James Timothy       FBI SA Christopher
 2020             MJ 202 DDN)                         Norman              Faber


       As additional evidence is found, and as supplemental information comes to the government's

attention, the government may choose not to use some evidence described, or to use evidence

additional to that listed in these reports. If the government chooses to use additional evidence, a

supplemental Rule 12(b)(4) notice, and/or a Notice of Intent to Seek the Admission of Evidence

                                               4
Case: 4:20-cr-00418-JAR-NAB Doc. #: 17 Filed: 08/24/20 Page: 5 of 5 PageID #: 99




Pursuant to Federal Rule of Criminal Procedure 404(b) will be filed.


                                              Respectfully submitted,

                                              JEFFREY B. JENSEN
                                              United States Attorney

                                              /s/ Angie E. Danis
                                              ANGIE E. DANIS, #64805MO
                                              GWENDOLYN E. CARROLL, #4657003NY
                                              Assistant United States Attorneys
                                              111 S. Tenth Street, Room 20.333
                                              St. Louis, MO 63102

                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 24th day of August, 2020, I filed a true and correct copy of the
foregoing electronically with the Clerk of the Court, to be served by way of the Court’s electronic
filing system upon the attorney for the defendant.

                                              /s/ Angie E. Danis
                                              ANGIE E. DANIS, #64805MO
                                              GWENDOLYN E. CARROLL, #4657003NY
                                              Assistant United States Attorneys




                                                  5
